Dismissed and Memorandum Opinion filed August 13,
2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00300-CV
____________
 
JOHN R. BELLMER,
Appellant
 
V.
 
TERRY LEE BELLMER,
Appellee
 

 
On Appeal from the 246th District
Court
Harris County, Texas
Trial Court Cause No.
2001-55193
 

 
M E M O R A N D U M  O P I N I O N




This is an appeal from a judgment signed January 9, 2009. 
The notice of appeal was filed on February 6, 2009.  To date, our records show
that appellant has neither established indigence nor paid the $175.00 appellate
filing fee.  See Tex. R. App. P. 5
(requiring
payment of fees in civil cases unless indigent);Tex. R. App.
P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant has not paid the filing fee in accordance with our
orders of May 14, 2009 and July 2, 2009.  See Tex. R. App. P. 42.3.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c)
(allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
 
Panel consists of Justices
Anderson, Guzman, and Boyce.